Citation Nr: 1628932	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability, including a lipomatous mass and residuals of anal fistula removal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION


The appellant had a period of inactive duty for training (IADUTRA) with the United States Marine Corps Reserve from November 1981 to April 1982, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2015, the Board remanded the appellant's claim for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2015 supplemental statement of the case (SSOC).  


FINDING OF FACT

A chronic back disability, including a lipomatous mass and residuals of anal fistula removal, did not have its clinical onset in service and is not otherwise related to active duty military service.


CONCLUSION OF LAW

A chronic back disability, including a lipomatous mass and residuals of anal fistula removal, was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

A pre-decisional notice letter dated in May 2010 complied with VA's duty to notify the appellant with the service connection claim adjudicated herein.  Thus, the duty to notify is met. 

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), as well as, private and VA treatment records in furtherance of his claim.  

As indicated above, the claim was remanded in June 2015 to request that the appellant complete authorizations to allow VA to obtain relevant treatment records from his private treatment providers (to include authorization to obtain clarification from Dr. J.M.G. regarding his September 2010 statement) and obtain a VA medical opinion as to the etiology of the appellant's back disability, including a lipomatous mass and residuals of anal fistula removal.  

In July 2015, the appellant was requested to complete authorization forms so as to allow VA to obtain all relevant treatment records.  He did not respond to the July 2015 letter, as he did not submit any signed and completed authorization forms to allow VA to obtain any private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the appellant did not complete the appropriate release forms to allow VA to obtain such treatment records, VA has no further duty to attempt to obtain any additional private treatment records.

Additionally, in October 2015, the appellant was afforded a VA examination to determine the nature and etiology of his back disability, including a lipomatous mass and residuals of anal fistula removal. 

The Board finds that the October 2015 VA examination report obtained in this case is adequate, as it is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The VA examiner considered all of the pertinent evidence of record, including the contentions of the appellant, a private medical opinion, and provided a complete rationale for the opinion stated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, there has been substantial compliance with the June 2015 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c)(1), (3) (2015). Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDURA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).

In order to establish direct service connection for the claimed disability, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Here, the appellant seeks service connection for a back disability, including a lipomatous mass and residuals of an anal fistula removal.  Specifically, he asserts that he has experienced continued residuals of his in-service anal fistula removal.  He describes back pain following the inservice procedure, and claims that he developed a lump at the site where the anesthesia was administered during the in-service anal fistula removal.  See appellant's statement dated April 2010.

STRs dated in February 1982 show that the appellant underwent an anal fissurectomy for anal fistula with caudal anesthesia.  After his anal fistula surgery, follow-up treatment reports reveal that the appellant was physically examined and that his wound was "healing well."  An April 1982 STR indicates that the appellant was physically examined and found qualified for transfer.  

Post-service private and VA treatment records reveal current diagnoses of degenerative disc disease (DDD) of the lumbar spine and a lipomatous mass on his right lower back.  See, e.g., private treatment record dated March 2009.  Notably, the earliest documentation of DDD of the lumbar spine and a lipomatous mass was in March 2009.  Id. 

The appellant was afforded a VA examination in June 2010.  He reported back pain since service; however, he indicated that he experienced more severe back pain that began in 2005.  The June 2010 VA examiner opined that it is less likely than not that the appellant's current disabilities are related to his in-service surgery.  He stated that there is "no definitive link between trauma and lipoma formation that has been demonstrated to scientific verification."  He also stated that, "without documentation of ongoing medical care within 5 years of military discharge," it is likely that any complications from the surgery resolved.

In a September 2010 statement, Dr. J.M.G., who treated the appellant twice in August 2010, opined that (although unclear) he was "not of the opinion that [the appellant's] current pain is related in any way to his anesthetic."  Dr. J.M.G. continued that "it is not a recognized complication of anesthetics to develop paraspinal lipoma," and that the development of such lipomas is "idiopathic rather than related to any specific event."  He stated that the appellant has "minimal non-disabling pain, which may not be related to the lipoma."  He concluded, however, that he felt "that there is certainly a 'greater than 50% chance' that the patient current back condition and residuals from the anal fistula surgery related in any way to his military service."

In October 2015, the appellant was afforded a second VA examination.  The appellant reported that he exhibited back pain initially occurring in 1994.  He stated that he had a second surgery in 2010 to remove his lipomatous mass without any benefit.  The VA examiner indicated that she reviewed the claims file, to include Dr. J.M.G.'s opinion, and opined that the appellant's back disability, including DDD of the lumbar spine and lipomatous mass, is not related or aggravated by his military service, including as due to the in-service anal fistula removal and caudal anesthesia.  The VA examiner reasoned that the appellant underwent in-service anal fistula removal without any complications and his lipoma did not develop until many years later.  Additionally, the VA examiner stated that "the [appellant] reports that even though the lipoma has been surgically removed, his low back pain has not improved, which is more consistent with the fact that the lipoma was not the source of the low back pain."  The examiner stated that lipomas may occur on any part of the body and they are typically superficially subcutaneous painless tissue.  She also stated that rarely are lipomas fascia or deeper muscular planes.   The VA examiner also indicated that "the most common complications with caudal blocks: insomnia, transient nonpositional headaches, back pain, facial flushing, vasovagal reactions nausea, and leg pain.  Typically no major complications occur.  After I reviewed the literature, there is no evidence that the formation of lipomas is associated with caudal anesthesia."

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection a back disability, including a lipomatous mass and residuals of anal fistula removal.

Initially, STRs document the appellant's anal fistula removal with caudal anesthesia.  Notably, STRs are absent any complications following his anal fistula removal, to include caudal anesthesia.  Moreover, the Board finds persuasive that after his in-service anal fistula surgery, follow-up treatment reports reveal that his wound was "healing well" and that the April 1982 STRs shows no complaints or diagnosis of a back disability, including lipomatous mass and residuals of anal fistula removal.  Current clinical records and examination reports do not reflect the presence of chronic residuals of the anal fistula removal.  

The earliest evidence of record diagnosing DDD of the spine or lipomatous mass on his low back was not until March 2009, which is decades after the appellant's separation from service.  The Board finds persuasive that there is a significant gap of several decades between the appellant's in-service anal fistula removal and the first evidence of back and lipomatous mass complaints and treatment, which also weighs against a finding that a back disability or a lipomatous mass was present during active military service or in the year immediately after service.  As such, the evidence fails to show continuity of symptoms within one year from the date of separation from his military service.  See 38 C.F.R. §§ 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.).  

To this end, the Board finds that the June 2010 VA opinion is afforded minimal probative value.  The June 2010 VA examiner provided a negative nexus opinion between the appellant's lipomatous mass and his active military service based on lack of documentation of treatment records within 5 years following the appellant's separation from service.  Notably, evidence of documented continuation of care is not a requirement for a disability to be deemed related to an in-service event.  

The Board finds that Dr. J.M.G.'s September 2010 statement lacks probative value, as his opinion is contradictory and unclear.  For instance, it is not clear whether Dr. J.M.G. was indicating that the appellant's current disability is related to service, especially in light of his preceding, negative statements.  Specifically, Dr. J.M.G., imprecisely, concluded with a positive nexus opinion between the appellant's back disability and his military service; however, his rationale for his conclusion, rather, supported a negative relationship between the appellant's back disability, lipomatous mass on his lower back, and his in-service anal fistula removal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, such opinion is afforded no probative value.  

In contrast, the Board finds that the October 2015 VA opinion is highly probative.  The VA examiner provided a detailed rationale for her conclusion and explained that although the appellant underwent an anal fistula removal during service, he had no complications and his lipoma did not develop until many years later.  The VA examiner also explained that a formation of lipomas is not a common association with caudal anesthesia.  The Board finds that this opinion is probative because the examiner discussed the evidence, examined the appellant, and provided a rationale consistent with the evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433(1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Accordingly, this opinion is well supported by all of the relevant evidence of record, STRs, post-service treatment records, and the appellant's statements.  Therefore, the Board finds that the October 2015 VA opinion is highly probative as to whether the appellant's back disability, including DDD of the lumbar spine, lipomatous mass, and residuals of anal fistula removal, is related to his military service.  

The appellant claims pertinent symptoms in and since service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the appellant's testimony that his degenerative changes in his spine is related to his military service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds that the appellant's statements that he had pertinent symptoms tracing from service are not credible.  The appellant has made inconsistent statements of when his back pain and lipomatous mass initially occurred.  For instance, during the June 2010 VA examination he stated that he has had back pain in and since service, and began to suffer from severe back pain in 2005.  Conversely, during the October 2015 VA examination, he reported that his back pain began in 1995.  

The Board has also weighed the probative value of the appellant's lay statements regarding a nexus between his back disability, including a lipomatous mass and residuals of anal fistula removal, and his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - whether the appellant's disability is related to service falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the October 2015 VA examination report is more probative than the appellant's statements.  The examiner was able to review the overall record, including the appellant's history and opinions.  

Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection a back disability, including a lipomatous mass and residuals of anal fistula removal, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


